
	
		I
		112th CONGRESS
		2d Session
		H. R. 4219
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 1451 of the Dodd-Frank Wall Street
		  Reform and Consumer Protection Act to establish programs to provide counseling
		  to homebuyers regarding voluntary home inspections and to train counselors to
		  provide such counseling, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Protection Home Inspection
			 Counseling Act of 2012.
		2.Home inspection
			 counselingSection 1451 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 1701x–1)
			 is amended—
			(1)in subsection
			 (b)—
				(A)by striking the
			 subsection designation and all that follows through Each and
			 inserting the following:
					
						(b)Requirement for
				FHA-Approved lenders
							(1)RequirementEach
							;
				and
				(B)by adding at the
			 end the following new paragraph:
					
						(2)Effective date;
				mortgagee letterNot later
				than the expiration of the 90-day period beginning upon the date of the
				enactment of the Consumer Protection Home
				Inspection Counseling Act of 2012, the Secretary shall publish a
				Mortgagee Letter informing mortgagees of their obligation under paragraph
				(1).
						;
				(2)in subsection
			 (c)—
				(A)by striking the
			 subsection designation and all that follows through Each and
			 inserting the following:
					
						(c)Requirements for
				HUD-Approved counseling agencies
							(1)Provision of
				materialsEach
							;
				(B)by striking
			 subparagraphs (C) and (D) of; and
				(C)by adding at the
			 end the following new paragraphs:
					
						(2)Requirements for
				housing counselorsEach
				person providing counseling for a housing counseling entity authorized,
				certified, or funded in whole or in part under section 106 of the Housing and
				Urban Development Act of 1968 (12 U.S.C. 1701x) shall be trained through the
				voluntary home inspection training module established pursuant to subsection
				(d), shall distribute the counseling aids to be developed under this section,
				and shall explain the materials specified in subsection (a)(1) and other aids
				and materials set forth in this section.
						(3)Requirements for
				homeownership counseling programsAny homeownership counseling
				program required under, or provided in connection with, any program
				administered by the Department of Housing and Urban Development shall be
				provided only by organizations or counselors certified by the Secretary
				pursuant to this section as competent to provide voluntary home inspection
				counseling.
						(4)SanctionsThe
				Secretary may withhold, withdraw, or suspend housing counseling certifications
				for any housing counselor or counseling entity that fails to meet the
				requirements of this section.
						;
				
				(3)in subsection
			 (d)—
				(A)in paragraph (3),
			 by striking and at the end;
				(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
				(C)by redesignating
			 paragraphs (1) through (4) (as so amended) as subparagraphs (A) through (D),
			 respectively, and realigning such subparagraphs (as so redesignated) so as to
			 be indented 4 ems from the left margin;
				(D)by striking the
			 subsection designation and all that follows through shall
			 include— and inserting the following:
					
						(d)Training
							(1)EstablishmentThe Secretary shall establish a
				comprehensive program to train staff of the Department, contractors,
				individuals, and entities that provide housing counseling under programs
				authorized, certified, or funded under section 106 of the Housing and Urban
				Development Act of 1968 (12 U.S.C. 1701x) to also provide counseling to
				consumers on voluntary home inspection.
							(2)RequirementsThe training program established pursuant
				to this subsection shall include development of a training module to train
				counselors as well as counseling aids to be used by housing counselors and
				suitable for distribution to consumers. The training materials shall be written
				in plain language and shall be comprehensible to untrained consumers with or
				without ongoing assistance from housing counselors. Training provided under the
				program shall
				include—
							;
				(E)in paragraph (2),
			 as added by the amendment made by subparagraph (D) of this paragraph, by adding
			 at the end the following new subparagraph:
					
						(E)Internet website references and information
				sufficient for counselors and homebuyers to locate and select a local
				professional home inspector.
						;
				and
				(F)by adding at the
			 end the following new paragraphs:
					
						(3)ContentAt
				a minimum, the home inspection counseling program established under this
				subsection, and the training module and counseling aids developed under this
				subsection, shall convey the following information:
							(A)That a home inspection in connection with
				purchase of a home is voluntary, but not mandatory, which means that the
				homebuyer must make a personal choice whether to obtain a home
				inspection.
							(B)That the
				Department of Housing and Urban Development recommends that homebuyers obtain a
				voluntary home inspection.
							(C)That a home inspection is an in-depth
				technical and objective examination of the physical structure and internal
				systems of the home, from the foundation to the roof, and should be performed
				by a trained and experienced professional home inspector.
							(D)That a home
				inspection is not required in the case of an FHA loan insured under title II of
				the National Housing Act (12 U.S.C. 1707 et seq.) and that a home inspection is
				not performed by FHA.
							(E)That in most
				cases, no home inspection will be performed unless the homebuyer requests
				one.
							(F)That it is the
				burden of the homebuyer to arrange for a home inspection if one is
				requested.
							(G)That an appraisal
				is not equivalent to a home inspection.
							(H)That if the
				homebuyer chooses to obtain a home inspection, it is generally to the
				homebuyer’s benefit to do so as early as possible.
							(I)That the homebuyer may ask to make the
				transaction contingent on the outcome of the home inspection and that the
				homebuyer may realize substantial financial benefits from the home inspection,
				including from identifying possible repairs that could be performed and paid
				for by the seller prior to the closing.
							(J)That the homebuyer
				should consider requesting a voluntary home inspection.
							(4)Additional
				guidance materialsThe Secretary shall develop, in consultation
				with national professional home inspector associations, additional guidance
				materials to educate housing counselors on how to advise consumers how to
				locate, interview, and select a professional home inspector, and on how
				consumers may independently locate, interview, and select a professional home
				inspector. The Secretary shall require that these materials be made available
				to counselors providing housing counseling under the programs referred to in
				this section.
						;
				and
				(4)by adding at the
			 end the following new subsections:
				
					(e)Certification of
				counselors
						(1)ProtocolThe
				Secretary shall, in the discretion of the Secretary, develop a new independent
				protocol, or amend existing protocols, to certify that housing counselors whose
				activities are authorized, certified, or funded in whole or in part under
				section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x)
				have successfully completed training using the voluntary home inspection
				training module and counseling aids established and developed pursuant to this
				section.
						(2)Standards for
				materials and formsThe Secretary shall establish standards and
				requirements for voluntary home inspection counseling materials and forms to be
				used, as appropriate, by organizations providing voluntary home inspection
				counseling. Such standards shall conform with the content requirements under
				this section.
						(f)ReportNot later than the expiration of the
				12-month period beginning upon the date of the enactment of the
				Consumer Protection Home Inspection
				Counseling Act of 2012, the Secretary shall submit a report to
				the Congress describing the actions that have been undertaken to comply with
				this section, disclosing the actions that are required under this section but
				have not at such time been addressed, assessing the results of this section
				that have been achieved at such time, identifying areas for improvement in the
				implementation of this section, and making recommendations to enhance
				implementation of this
				section.
					.
			
